        Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 1 of 22



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Robson Xavier Gomes

   v.                                          Civil No. 20-cv-453-LM
                                               Opinion No. 2020 DNH 111
US Department of Homeland Security,
Acting Secretary et al.



                                 O R D E R

       In this case, a group of detainees being held by

Immigration and Customs Enforcement (“ICE”) at the Strafford

County House of Corrections (“SCHOC”) challenge their

confinement in light of the COVID-19 pandemic.           Petitioners

filed a petition for writ of habeas corpus and class complaint

(doc. no. 5) alleging that respondents have acted with

deliberate indifference by subjecting them to a substantial risk

of severe injury or death from COVID-19.          Petitioners seek

declaratory and injunctive relief, including release.

       In a prior order, the court found that detainees with

medical conditions placing them in a high-risk category with

respect to COVID-19 are entitled to bail hearings.           See Doc. no.

123.   The court left open the question whether detainees without

such medical conditions (“lower-risk” detainees) are also

entitled to bail hearings.       This order answers that question.
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 2 of 22



                            LEGAL STANDARD

    As the court has held, a habeas petitioner is entitled to a

bail hearing if he demonstrates a substantial claim of

constitutional error and extraordinary circumstances exist that

make the grant of bail necessary to make the habeas remedy

effective.   See Mapp v. Reno, 241 F.3d 221, 230 (2d Cir. 2001));

Glynn v. Donnelly, 470 F.2d 95, 98 (1st Cir. 1972).          A habeas

petitioner demonstrates that he has a substantial claim of

constitutional error by showing he is likely to succeed on the

merits of his habeas petition.


                               BACKGROUND

    In its May 14 Order, the court summarized the relevant

facts and procedural history in this case.        Doc. no. 123.        The

court assumes the reader is familiar with that history.

    In that order, the court concluded after a day-long

evidentiary hearing on May 1 that it was a close call whether

lower-risk detainees were likely to prevail on their

constitutional claims, especially given the absence of any

reported COVID-19 cases within SCHOC.       Doc. no. 123 at 55.        The

court held that portion of its ruling in abeyance and scheduled

a further evidentiary hearing for May 29.        The court instructed

the parties to address specific questions about respondents’

measures to reduce the risk of COVID-19 entering and spreading

at SCHOC.    The court also ordered the parties to immediately

                                    2
          Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 3 of 22



notify the court if anyone at SCHOC tested positive for COVID-

19.

      The next day, on May 15, an asymptomatic member of SCHOC’s

medical administration staff tested positive for COVID-19.                 She

was tested as part of a Strafford County initiative which

provided monetary incentives for county employees who agreed to

receive a COVID-19 test.         The staff member stayed out of work

until she tested negative on two subsequent COVID-19 tests.

      On May 16, an ICE detainee who had been transferred from

another ICE detention facility two days prior tested positive

for COVID-19.       This detainee exhibited mild COVID-19 symptoms at

intake and was immediately isolated and tested.

      On May 19, a second ICE detainee tested positive for COVID-

19.   The second detainee entered SCHOC on May 14 after being

arrested in Connecticut.         He did not exhibit COVID-19 symptoms

at intake but was tested at a hospital when he was admitted for

diabetes management.        SCHOC isolated the five individuals who

had been exposed to the second detainee and administered

COVID-19 tests, none of which came back positive.             No additional

staff members, detainees, or inmates have subsequently tested

positive for COVID-19; however, testing has been limited.1



      1Based on information contained in respondents’ weekly
status reports, fifteen COVID-19 tests have been administered to
detainees at SCHOC between May 14 and June 3, no tests were
administered from June 3 to June 24, and five tests were

                                        3
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 4 of 22



    The court held its second evidentiary hearing about the

conditions of confinement at SCHOC over two days on May 29 and

June 1.     Four witnesses testified at this hearing: Jairo Ruben

Hernandez, an ICE detainee at SCHOC; Alan Greenbaum, an

Assistant Field Office Director for ICE; Christopher Brackett,

Superintendent at SCHOC; and Tracy Warren, Medical Administrator

at SCHOC.    Based on the evidence adduced at both evidentiary

hearings and the arguments in the parties’ pleadings, the court

concludes that lower-risk detainees have not demonstrated that

they are likely to succeed on their claims.        They are not

entitled, therefore, to bail hearings pending a ruling on the

merits of their claims.


                               DISCUSSION

    In its May 14 Order, the court laid out the two standards

that could apply to petitioners’ deliberate indifference claims.

One is the standard applied when the plaintiff is a convicted

prisoner: government officials violate the Eighth Amendment if

they act “with deliberate indifference to a substantial risk of

serious harm to health.”     Coscia v. Town of Pembroke, 659 F.3d

37, 39 (1st Cir. 2011); accord Farmer v. Brennan, 511 U.S. 825,

835 (1994); see also Leite v. Bergeron, 911 F.3d 47, 52 (1st

Cir. 2018).    This standard has a subjective component; to


administered from June 24 to July 1, 2020.        Doc. nos. 151, 171,
185, 192, 205, 208, 216.

                                    4
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 5 of 22



satisfy it, the petitioners “must provide evidence that the

[respondent] had actual knowledge of impending harm, easily

preventable, and yet failed to take the steps that would have

easily prevented that harm.”      Zingg v. Groblewski, 907 F.3d 630,

635 (1st Cir. 2018) (quotation marks and citation omitted).            The

requisite mental state is said to be “characterized by obduracy

and wantonness, not inadvertence or error in good faith,” and

“has been likened to ... criminal recklessness.” Leite, 911 F.3d

at 52-53 (quotation marks omitted).

    A second possible standard emerges from the Supreme Court’s

opinion in Kingsley v. Hendrickson, where the Court concluded

that “the appropriate standard for a pretrial detainee’s

excessive force claim is solely an objective one.”         Kingsley,

576 U.S. 389, 397-98 (2015).      Since Kingsley, some courts have

applied an objective standard outside of the excessive force

context and have concluded that a civil detainee can establish a

due process violation for unconstitutional conditions of

confinement by showing that a government official “recklessly

failed to act with reasonable care to mitigate the risk that the

condition posed to the [civil] detainee even though the

defendant-official knew, or should have known, that the

condition posed an excessive risk to the plaintiff’s health or

safety.”   Charles v. Orange Cty., 925 F.3d 73, 87 (2d Cir. 2019)

(emphasis in original, internal quotation marks and alterations


                                    5
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 6 of 22



omitted); see also Banks v. Booth, No. CV 20-849(CKK), 2020 WL

1914896, at *5 (D.D.C. Apr. 19, 2020) (holding a civil detainee

“need only show that prison conditions are objectively

unreasonable in order to state a claim under the due process

clause”); Estate of Vallina v. Cty. of Teller Sheriff’s Office,

757 F. App'x 643, 646 (10th Cir. 2018) (noting that Second,

Seventh, and Ninth Circuits have “adopted an objective test”

requiring “reckless disregard,” while the Fifth, Eighth, and

Eleventh Circuits have held that Kingsley does not extend to

detainee medical care claims).

    The First Circuit has yet to address whether Kingsley’s

objective test is limited to excessive force claims or applies

to other due process claims brought by civil detainees.

District courts within the First Circuit have reached different

conclusions on this question.      See doc. no. 123 at 33-35

(collecting cases), see also Baez v. Moniz, No. CV 20-10753-LTS,

2020 WL 2527865, at *7 (D. Mass. May 18, 2020) (concluding

pretrial detainees had to show subjective deliberate

indifference); Yanes v. Martin, No. 120CV00216MSMPAS, 2020 WL

3047515, at *2 n.3 (D.R.I. June 2, 2020) (concluding Kingsley

did away with the need for civil detainees to show “the

subjective state of mind that is a hallmark of the ‘deliberate

indifference’ or ‘reckless disregard’ formulations”).




                                    6
         Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 7 of 22



     The court need not resolve this question because even

applying an “objective reasonableness” test, the lower-risk

petitioners have not met their burden.          The court reaches this

conclusion despite the lack of any meaningful dispute that

COVID-19 presents a substantial risk of serious harm to the

health of even lower-risk detainees, as it does members of the

society at large.       See doc. no. 123 at 50-51; Baez, 2020 WL

2527865, at *7.      Although “the harm of a COVID-19 infection will

generally be more serious for some petitioners than for others”

it “cannot be denied that the virus is gravely dangerous to all

of us.”     Savino v. Souza, No. CV 20-10617-WGY, 2020 WL 1703844,

at *7 (D. Mass. Apr. 8, 2020).         A study from the CDC showed that

even in patients between ages 19-64 with no underlying health

conditions, the total hospitalization rate was 8-8.7%.2             In a

different CDC study of hospitalized COVID-19 patients, 26% had

no high-risk factors and—of that subpopulation—23% received ICU

care and 5% died.3




     2 Nancy Chow et al., CDC, COVID-19 Response Team,
Preliminary Estimates of the Prevalence of Selected Underlying
Health Conditions Among Patients with Coronavirus Disease 2019 —
United States, February 12–March 28, 2020, 69 Morbidity &
Mortality Weekly Report 382, 382-84 (Apr. 3, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6913e2-H.pdf.
(last accessed July 1, 2020).

     3 JA Gold et al., CDC, Characteristics and Clinical Outcomes
of Adult Patients Hospitalized with COVID-19 — Georgia, March
2020, 69 Morbidity & Mortality Weekly Report 545, 545-50 (May 8,

                                       7
        Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 8 of 22



        Nor is there a meaningful dispute that respondents knew or

should have known that COVID-19 presents a substantial risk,

especially within detention facilities: many state and federal

agencies have “bombarded the public and institutions with

warnings.”    Yanes, 2020 WL 3047515, at *2 n.3; see also doc. no.

123 at 50-51.     The question is whether petitioners have carried

their burden and demonstrated that—with regard to lower-risk

detainees—they are likely to succeed on their claim that

conditions at SCHOC remain objectively unreasonable.            See Yanes,

2020 WL 3047515, at *2, Banks, 2020 WL 1914896, at *5.            While

the respondents’ approach to reducing the risks of COVID-19 has

not been flawless, it has been, on balance, objectively

reasonable.     The court begins by summarizing the steps

respondents have taken to reduce the risk of COVID-19.


1.    Measures respondents have taken to reduce the risk of
      COVID-19

       As the court detailed in its May 14 order, SCHOC, like many

other facilities, has modified its conditions of confinement in

light of the risks presented by COVID-19.          Doc. no. 123 at 15-

25.    During the most recent evidentiary hearing (May 29 and June

1), the court received additional evidence about SCHOC’s ongoing

response to COVID-19.      This evidence is pertinent to three broad



2020), https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6918e1-
H.pdf. (last accessed July 1, 2020).

                                      8
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 9 of 22



categories of risk COVID-19 creates in a congregate living

setting such as SCHOC: the risk the virus will be brought into

the facility; the risk the virus will spread within SCHOC once

there; and the risk that COVID-19 is present, but undetected,

within the facility.



    A. Steps to prevent virus from entering SCHOC

    Respondents have taken several steps to reduce the risk

that individuals with COVID-19 will enter the facility.          In

March, SCHOC suspended in-person visitation except for

professional visits by clergy and attorneys.        The number of

professional visits has also drastically decreased.

Superintendent Brackett testified that in 2019, from March 13 to

May 25, approximately 350 professional visits took place;

whereas, in 2020 there were only 14 professional visits over the

same time period.    Doc. no. 194 at 10.     SCHOC staff and

professionals who enter the facility are subjected to a

screening process that includes questions about health symptoms,

exposure to COVID-19, and a temperature check.         Id. at 10, 103.

SCHOC requires staff and professional visitors to wear masks

within the facility.    Id.   Inmates or detainees entering SCHOC

are screened for symptoms, and then held in a quarantine unit

for fourteen days before entering the general population.              Any




                                    9
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 10 of 22



detainee who leaves SCHOC for a medical or court appointment is

also quarantined upon return to the facility.

    On May 20, Superintendent Brackett emailed Alan Greenbaum

requesting that ICE stop transferring detainees into SCHOC from

facilities with known cases of COVID-19.       Resp. Ex. P.     Alan

Greenbaum subsequently decided to stop all transfers into SCHOC

from all other ICE detention facilities.       Doc. no. 193 at 107-

08, 175-76.    Currently, the only way a new detainee enters SCHOC

is if the detainee is arrested in the community and ICE elects

to house him or her at SCHOC.     Id.   Because ICE has elected to

reduce enforcement actions in light of the COVID-19 pandemic,

fewer individuals are being taken into custody.        According to

ICE’s daily apprehension log, 70% fewer individuals have been

taken into custody within the Boston area of responsibility from

March through May 2020 compared to the same time period in 2019.

Resp. Ex. C.


    B. Steps to reduce risk of virus spreading within SCHOC

    Respondents have also taken meaningful steps to control and

militate against the spread of COVID-19 within SCHOC.

Respondents did not allow the staff member who tested positive

for COVID-19 to return to work until after multiple tests came

back negative.   SCHOC’s intake screening process, which includes

isolating and testing symptomatic individuals, prevented

additional detainees from being exposed to the detainee who

                                   10
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 11 of 22



exhibited mild COVID-19 symptoms at intake and ultimately tested

positive.    Although the second detainee did not exhibit symptoms

of COVID-19 at intake, SCHOC’s practice of limiting a new

detainee’s contact to others during intake meant that only five

additional detainees and inmates were exposed.        After the second

detainee tested positive for COVID-19, SCHOC was able through

contact tracing to quickly identify the five detainees. The five

detainees were isolated and tested.      Over the last month, no

additional staff members or detainees have tested positive for

COVID-19.4

     In addition, the overall population at SCHOC is well below

capacity.    As of July 1, the average weekly population at

Stafford County was 305, approximately 62% of its maximum 495-

inmate capacity, and a reduction from the 320 inmates detained

at SCHOC as of April 30.    See doc. nos. 208 at 2; 40 at 4; 123

at 14.   All detainees and staff members have received face masks

and SCHOC policy requires staff to wear masks at all times when

interacting with detainees.     Although some inmates leave their



     4 While it is good that no additional staff members or
detainees have tested positive since May 19, it appears that
testing of both groups has been limited. Respondents’ status
reports state no detainees have been tested since June 3. Given
SCHOC’s screening protocols for employees and testing protocols
for symptomatic detainees, the court interprets the lack of
positive COVID-19 tests as an indicator that there have been no
symptomatic cases of COVID-19 at SCHOC since May 19.



                                   11
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 12 of 22



housing unit to work in other parts of the jail, such as in the

kitchen or at the jail industries building—where inmates can

participate in a skill-building program—these detainees must

wear masks when outside their assigned unit.         Doc. no. 194 at

16.   These detainees also all live in the same unit at SCHOC,

Unit J.     Doc. no. 194 at 13-14.    The decision to house all

detainees who work outside their housing units together reduces

the risk that detainees from multiple units will come into

contact with one another and spread COVID-19 throughout the

facility.

      Under the SCHOC lockdown policy, see doc. 123 at 16-17, the

number of detainees out of their cells on “tier time” at any one

time is limited.    This reduces detainee interactions and

decreases the risk that someone with COVID-19 will spread the

infection to others within the unit.       Detainees clean the common

area before a new group of detainees are released on tier time.

Doc. no. 193 at 16-17.     SCHOC has recently improved its cleaning

procedures, and cleaning and hygiene supplies are available to

all detainees.    Doc. no. 123 at 19; 194 at 16-17.


      C. Steps to reduce risk that the virus is present but
         undetected

      Finally, a number of steps have been implemented at SCHOC

to identify staff and detainees who may be infected with COVID-

19.   In May, Stafford County incentivized county employees to be


                                     12
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 13 of 22



tested for COVID-19. Fifty-two percent of SCHOC’s correction

officers and 65% of its medical staff elected to be tested.

Doc. no. 194 at 31.     It was through this testing that the

asymptomatic staff member was identified as COVID-19 positive.

With regard to detainees, those who have been at SCHOC for fewer

than 14 days are quarantined, and staff members check them for

heightened temperature and conduct a risk-factor screening test

twice a day.   Doc. no. 194 at 95.       For detainees not on

quarantine, SCHOC conducts a temperature screening every two or

three weeks. Doc. no. 193 at 12, 123 at 19.

     Having summarized the positive steps taken at SCHOC to

protect detainees, the court next examines the deficiencies that

remain.


2.   Remaining Deficiencies within SCHOC

     Respondents’ efforts to reduce the risk of COVID-19 at

SCHOC have not been flawless.      ICE detainees at SCHOC, unlike

ICE detainees at other facilities in New England, are

quarantined and housed together with inmates who are awaiting

trial after having been charged with crimes (“pretrial

detainees”) and convicted inmates serving their sentences at

SCHOC.    Although ICE has stopped transferring ICE detainees from

other ICE facilities, there was no evidence that SCHOC has

prohibited or limited transfers of pretrial detainees or

convicted inmates.    Nor was there any evidence about whether

                                    13
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 14 of 22



fewer individuals are being charged with crimes, arrested, or

detained due to the pandemic.     Accordingly, even though the

number of ICE detainees at SCHOC is likely to decrease, the

overall population at SCHOC may remain unchanged or go up

depending on the number of pretrial detainees and convicted

inmates who enter the facility.

     ICE detainees also remain unable to physically separate

themselves from one another due to the size and layout of

detention cells and the barracks-style unit.        Although

respondents have attempted to limit interaction between detained

individuals by limiting the number of people released from their

cells for “tier time,” on occasion, more people have been out of

their cells at the same time than intended.        Doc. nos. 193 at

34; 194 at 19.5   And, although it is difficult for detainees to

remain physically separated while in their unit, SCHOC does not

require them to wear a mask.     Doc. no. 194 at 16.

     Mask wearing within the facility by both inmates and staff

members has also been inconsistent.      On May 29, a detainee

testified that although he had received a mask a month prior, he

had not received instructions about how or when to wear the

mask, had not seen detainees wearing masks at SCHOC, and did not



     5 Superintendent Brackett testified about an occasion where
staff were disciplined after a lapse resulted in more than
twelve inmates being out of their cells at the same time. Doc.
no. 194 at 19-20.

                                   14
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 15 of 22



know he could ask for a replacement mask when his became soiled.

Doc. no. 193 at 21-22.     He also testified that at times, he had

observed employees and a visiting chaplain removing their masks

near detainees.    Id. at 23, 25-26, 32-33.      Superintendent

Brackett also testified that he has observed staff wearing masks

improperly.   Doc. no. 194 at 45.

      Respondents have attempted to educate detainees about

COVID-19 through signs and educational material on detainee

tablets.   However, a detainee testified that he had not seen

signs indicating detainees should sleep head to toe in order to

reduce the risk of COVID-19 and was unable to access the

information about COVID-19 on his tablet.        Doc. no. 193 at 26,

30.

      With regard to cleaning, although respondents have made

efforts to improve procedures at SCHOC, some of the detainees

who clean common spaces in the unit have not received training,

doc. no. 193 at 19, and the common showers remain “dirty” and

are only cleaned once a day.      Id. at 20-21; see also doc. no.

194 at 18-19 (Superintendent Brackett acknowledged that showers

are moldy and that SCHOC was taking steps to try to address the

situation).

      While policies are in place to confine inmates to

particular units, the facility does not keep officers assigned

to consistent locations within the facility.         This practice is


                                    15
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 16 of 22



inconsistent with the CDC interim guidance and a CDC Detention

Report, which encourage facilities to “[a]ssign staff members to

consistent locations” in order to prevent spread of COVID-19

within the facility.    See Resp. Ex. E; CDC, Megan Wallace et al,

COVID-19 in Correctional and Detention Facilities- United

States, February-April 2020, 69 Morbidity & Mortality Weekly

Report 587, 587-90 (May 15, 2020).6

     A major shortcoming at SCHOC is that testing is not

required for asymptomatic employees.      Given that SCHOC does not

restrict employees to particular units, its failure to test all

employees could potentially cause asymptomatic carriers to

spread the virus within the facility.

     In addition, testing of asymptomatic inmates for COVID-19

is nonexistent.   For example, ICE detainees, pretrial detainees,

and criminal inmates entering SCHOC are not tested for COVID-19.

Moreover, although CDC guidance instructs, “[i]f at all

possible, do not add more individuals to an existing quarantine

cohort after the 14-day quarantine clock has started,”

Superintendent Brackett testified he is unable to follow this

guidance due to “design constraints of the facility.”7         Doc. no.


     6 Available at: https://www.cdc.gov/mmwr/volumes/
69/wr/pdfs/mm6919e1-H.pdf. (last accessed July 1, 2020).

     7 Superintendent Brackett testified that he attempts to
house individuals in single cells during quarantine when
possible. Doc. no. 115 at 49-50. If SCHOC needs to put two
individuals in the same cell, Superintended Brackett attempts to

                                   16
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 17 of 22



116 at 20; Resp. Ex. 5 at 20 from May 1, 2020 hearing.

Therefore, an individual entering the facility with asymptomatic

COVID-19 could infect other quarantined inmates who may be

reaching the end of their quarantine period.        So long as these

individuals remained asymptomatic, they would be released from

quarantine to the general population at SCHOC without additional

testing.   This is one way in which COVID-19 could spread

throughout SCHOC.

     At the May 29 evidentiary hearing, Alan Greenbaum testified

that ICE was not testing asymptomatic detainees because

widespread testing of asymptomatic individuals was “not

recommended by the CDC.”    See doc. no. 193 at 144, 179-80, 183;

see also Resp. Ex. JJ.     However, on June 13, 2020, the CDC

reversed course and issued new guidance recommending “testing

for asymptomatic individuals” in “correctional and detention

facilities.”   CDC, Overview of Testing for SARS-CoV-2, (revised

June 13, 2020) https://www.cdc.gov/coronavirus/2019-

ncov/hcp/testingoverview.html (last accessed July 1, 2020).

This new CDC guidance8 states:

     Certain settings can experience rapid spread of SARS-
     CoV-2, resulting in substantial adverse effects. This

“double people up in close conjunction with those that have been
brought in and incarcerated at the same time.” Id.

     8 The CDC Guidance refers to SARS-CoV-2. To be clear, SARS-
CoV-2 is the virus that causes the disease commonly referred to
as “COVID-19.” In this order, the court uses the term COVID-19
broadly, to be inclusive of both the virus and the disease.

                                   17
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 18 of 22



    is particularly true for settings that house
    vulnerable populations in close quarters for extended
    periods of time (e.g., long-term care facilities,
    correctional and detention facilities) and/or settings
    where critical infrastructure workers (e.g.,
    healthcare personnel, first responders) may be
    disproportionately affected.

    A strategy aimed at reducing introduction of SARS-CoV-
    2 into the setting through early identification could
    reduce the risk of widespread transmission in these
    situations.

    Facilities are encouraged to work with local,
    territorial, and state health departments to help
    inform decision-making about broad-based testing.
    Before testing large numbers of asymptomatic
    individuals without known or suspected exposure, the
    facility should have a plan in place for how it will
    modify operations based on test results.

    Approaches for early identification of asymptomatic
    individuals include:

    •   Initial testing of everyone residing and/or working
        in the setting,
    •   Regular (e.g., weekly) testing of everyone residing
        and/or working in the setting, and
    •   Testing of new entrants into the setting and/or
        those re-entering after a prolonged absence (e.g.,
        one or more days)

    At the May 1 evidentiary hearing, Superintendent Brackett

testified that he considered CDC guidance about responding to

the risk of COVID-19 in detention facilities to be his “bible”

as he “tried to navigate proper operation of the facility.”

Doc. no. 115 at 96.    Now that the CDC has issued new guidance

recommending testing of asymptomatic staff and inmates in

detention facilities, the court is confident that respondents

will rely on the updated CDC recommendations to develop new


                                   18
      Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 19 of 22



testing protocols.    This is especially true where testing

availability in New Hampshire has “expanded to anyone in NH who

wants a test.”    See New Hampshire Department of Health and Human

Services, Testing Guidance, https://www.nh.gov/covid19/

resources-guidance/testing-guidance.htm (last visited July 1,

2020).


3.   Lower-risk detainees have not demonstrated that they are
     likely to succeed

      Having carefully considered respondents’ approach to

reducing the risks associated with COVID-19 at SCHOC and having

weighed the totality of the facts in the record at this early

stage, the court is not persuaded that petitioners are likely to

show that respondents have “recklessly failed to act with

reasonable care” in response to substantial health risks.

Charles, 925 F.3d at 87 (emphasis in original, internal

quotation marks omitted).      Although respondents’ measures to

reduce the risk of COVID-19 within SCHOC have been imperfect,

petitioners have not demonstrated that respondents recklessly

failed to act with reasonable care to mitigate the risk COVID-19

presents to lower-risk detainees at SCHOC.        See id.

      Other courts have reached the same conclusion considering

claims and facts similar to those present here.         For example, in

C.G.B. v. Wolf, the court concluded that detainees who did not

have a medical condition that put them at high-risk from COVID-


                                    19
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 20 of 22



19 had failed to establish a likelihood of success on the merits

where detention facilities were substantially complying with

ICE’s COVID-19 Pandemic Response Requirements.        C.G.B. v. Wolf,

No. 20-CV-1072 (CRC), 2020 WL 2935111, at *25 (D.D.C. June 2,

2020).   Courts have also reached this conclusion under the

Eighth Amendment deliberate indifference standard.         See Baez,

2020 WL 2527865, at *7, n.8 (finding standard not met where

detention facility had adopted many measures and policies to

reduce risk of COVID-19); Awshana v. Adducci, No. 20-10699, 2020

WL 1808906, at *14 (E.D. Mich. Apr. 9, 2020) (finding standard

not met where petitioners were lower-risk, facility had followed

CDC guidance to reduce the risk of COVID-19, and no detainees or

staff had tested positive).

    In contrast, those courts that have found the post-Kingsley

standard met by lower-risk detainees have involved more

egregious facts.   See Ahlman v. Barnes, No. SACV20835JGBSHKX,

2020 WL 2754938, at *12 (C.D. Cal. May 26, 2020) (finding post-

Kingsley standard met where rates of COVID-19 were

“skyrocketing” and 369 inmates had tested positive for COVID-

19); Zepeda Rivas v. Jennings, No. 20-CV-02731-VC, 2020 WL

2059848, at *2, n.6 (N.D. Cal. Apr. 29, 2020) (finding post-

Kingsley standard met where ICE had only recently begun taking

“modest measures” and respondents had yet to identify detainees

with health vulnerabilities).


                                   20
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 21 of 22



     A critical factor driving the court’s conclusion is the

court’s confidence in Superintendent Brackett, who testified at

both evidentiary hearings.     Superintendent Brackett is credible;

he is willing to admit the flaws and does not exaggerate the

successes in his approach.    He is devoted to the cause of keeping

those in his custody safe; he reads the guidance from the CDC

and makes decisions based on that guidance.        While the court

wishes Superintendent Brackett had not deferred to others on the

question of how best to protect the high-risk detainees,

petitioners have not demonstrated that respondents’ approach to

lower-risk detainees is—on balance—objectively unreasonable.

     For all these reasons, the court denies petitioners’

request to grant lower-risk detainees bail hearings pending a

ruling on the merits.



                              CONCLUSION

     For the foregoing reasons, petitioners’ motion for

expedited bail hearings (doc. no. 9) is denied with regard to

lower-risk detainees.

     Several motions remain pending before the court:

petitioners’ amended petition for writ of habeas corpus and

class complaint (doc. no. 5); petitioners’ motion for a

preliminary injunction (doc. no. 7); and petitioners’ motion to

certify the class (doc. no. 14).        Since petitioners filed these


                                   21
     Case 1:20-cv-00453-LM Document 218 Filed 07/01/20 Page 22 of 22



motions in April, there have been significant factual and

procedural developments in this case.       Therefore, the court

gives the parties until July 15 to supplement their pleadings to

address subsequent developments.        The court invites the parties

to address whether petitioners’ motion for a preliminary

injunction (doc. no. 7) has been mooted by respondents’ decision

to stop transfers from other ICE detention facilities.          The

parties may also supplement their class certification pleadings.

Finally, the court orders the parties to file a status report on

or before July 15, stating their joint or separate positions

regarding how, and on what schedule, this matter should proceed

on the merits.

    SO ORDERED.


                                 __________________________
                                 Landya McCafferty
                                 United States District Judge
July 1, 2020

cc: Counsel of Record.




                                   22
